McCown, J.
Pursuant to a plea bargain the defendant pleaded guilty to one count of burglary and the second burglary count was dismissed. The District Court imposed a sentence of 2 to 4 years imprisonment and the defendant *858has appealed. The sole ground for appeal is that the sentence was excessive.
The two counts of burglary with which the defendant was originally charged involved burglaries of the same oil company, one on June 18 and one on July 21, 1974. Property taken in other burglaries was found in the residence defendant occupied with another individual but defendant denied any knowledge of other burglaries.
The defendant was 20 years old at the time of the burglaries in the summer of 1974. He had a prior petit larceny conviction. He was at one time a runaway from Boys Town and had a limited record of appearances in juvenile court.
The penalty for burglary is not more than 10 years nor less than 1 year imprisonment in the Nebraska Penal and Correctional Complex; or a fine not exceeding $500; or imprisonment in the county jail not exceeding 6 months.
While the sentence may be somewhat harsh in the case of a first felony offender, we cannot say that it constitutes an abuse of discretion under the factual circumstances here. Unless an abuse of discretion appears a sentence within statutory limits will not be disturbed on appeal. State v. Sheets, 191 Neb. 153, 214 N. W. 2d 379.
Affirmed.